DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 17 depends from claim 26, there is no claim 26.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10/433,686. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a hand vacuum comprising a front and rear end, an air flow passage, a cyclone unit positioned in the airflow passage upstream from a suction motor and comprising a first cyclone stage comprising an openable front wall and a pre-motor filter.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1 and 19, you claim, “wherein when the first cyclonic stage is removable from the cleaner body, with the openable front wall in a closed position.
There is no structure in the claims that allows this to happen.  The fact that the cleaner body, 160, may be entirely removable from the surface cleaning head, 116, or pivotally mounted to suface cleaning head, 116, as stated in the specification pp 0082.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7,8 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al. (2004/0163201) in view of Kim et al. (2007/0079584).
In reference to claim 7, Murphy teaches a hand vacuum cleaner comprising a front end and a rear end, an air flow passage extending from a dirty air inlet, 104, of the hand vacuum cleaner to a clean air outlet of the hand vacuum cleaner, wherein the dirty air inlet is provided at the front end of the hand vacuum cleaner, (fig. 5), a cyclone unit, 30, positioned in the air flow passage upstream from a suction motor and comprising a first cyclonic stage comprising an openable front wall, 82, provided at the front end of the first cyclonic stage, the first cyclonic stage provided at a front end of the hand vacuum cleaner, the first cyclonic stage comprising a front end and a rear end a cyclone comprising a cyclone sidewall, a cyclone air inlet, 110, a first stage cyclone air outlet and a cyclone axis extending in an axial direction between the front end and the rear end of the hand vacuum cleaner, the first stage cyclone air outlet having a direction of flow, (pp 0034, fig. 5), a cleaner body, B, including a pre-motor filter, 40, the pre-motor filter having a diameter in a direction transverse to the cyclone axis that is larger than a diameter of the cyclone air outlet in the direction transverse to the cyclone axis, (fig. 5), the cleaner body including the suction motor, G, the suction motor is positioned in the air flow passage downstream from the pre-motor filter, the suction motor having a motor axis and a downstream end; and, wherein the pre-motor filter has an outer perimeter defining a volume and the cyclone axis and the motor axis each extend through a centre of the volume, and wherein the motor axis extends in the axial direction, and wherein air travels rearwardly from the dirty air inlet to the cyclone air inlet of the first cyclonic stage, (pp 0028).
In reference to claim 8, wherein, when the front wall is in an open position, the front wall opens a cyclone chamber and a dirt collection chamber, (fig. 9).
In reference to claim 18, wherein when the openable front wall is opened, the front end of the first cyclone unit is opened and has an opening, the opening has a diameter in the direction transverse to the cyclone axis, and the rear end of the first cyclonic stage has a diameter that is generally equal to the diameter of the opening, (fig. 9).
Murphy et al. teaches all the limitations of the claims except for a second cyclonic stage downstream of the first cyclonic stage, the second cyclonic stage comprising a plurality of cyclones, wherein the cyclone axis extends through a centre of the second cyclonic stage, wherein the pre-motor filter is positioned in the air flow passage downstream from the second cyclonic stage and rearward of the second cyclonic stage.
Kim et al. teches for a second cyclonic stage downstream of the first cyclonic stage, 20, the second cyclonic stage comprising a plurality of cyclones, 60, wherein the cyclone axis extends through a centre of the second cyclonic stage, (pp 0060).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Murphy et al. with a second cyclonic stage comprising a plurality of cyclones, as taught by Kim et al. and placing the second cyclonic stage such that the pre-motor filter is positioned in the air flow passage downstream from the second cyclonic stage and rearward of the second cyclonic stage, in order to provide additional particle separation means to thereby improve the filtering the debris from the air flow. 

Claims 9 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al. as modified by Kim et al. in further view of Milligan et al. (2005/0081321).
	Murphy et al. as modified by Kim et al. teaches all the limitations of the claims except for wherein the motor axis and the cyclone axis are co-axial and wherein the front wall has a radial centre and the cyclone axis and the motor axis extend through the radial centre.

	Milligan et al. teaches a hand vacuum where the motor axis and the cyclone axis are co-axial, (fig. 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Murphy et al. as modified by Kim et al. with the motor axis and the cyclone axis being co-axial, to enhance the efficiency of the air flow path.  And, thus with the axes being co-axial, then they would extend through the radial center of the front wall of Murphy et al. (fig. 5).
 
Claims 10-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable -over Murphy et al. as modified by Kim et al. in further view of Cho, (2008/0052872).
Murphy et al. as modified by Kim et al. teaches all the limitations of the claims except for a post-motor filter positioned in the air flow passage downstream from the suction motor, the post- motor filter has an outer perimeter defining a volume and the cyclone axis and the motor axis each extend through a centre of the volume of the post-motor filter, wherein the post-motor filter has a diameter that is different to the pre-motor filter diameter, wherein the diameter of the post- motor filter is smaller than a diameter of the rear end of the first cyclonic stage, wherein the suction motor has a diameter that is smaller than the diameter of the pre-motor filter.
Cho teaches a post-motor filter, 242, positioned in the air flow passage downstream from the suction motor, the post- motor filter has an outer perimeter defining a volume, the post motor filter having a diameter that is different than the pre-motor filter (pp 0088).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Murphy et al. as modified by Kim et al. with a post-motor filter, as taught by Cho, and to place the filter downstream from the motor of Murphy to thereby provide for the cyclone axis and the moter axis to extend through the center of the volume of the post motor filter, in order to provide for even more filtering means to further provide for enhance particle separation from the air stream. 
It would have been further obvious to provide the tool with the diameter of the post- motor filter is smaller than a diameter of the rear end of the first cyclonic stage, wherein the suction motor has a diameter that is smaller than the diameter of the pre-motor filter, as an matter of obvious design choice. 

Allowable Subject Matter
Claims 1-6 and 19-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if the double patenting issues are also addressed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (2007/0220845), Fan (4,636,230) and Lee (6,779,227) were cited to show other examples of vacuums.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/           Examiner, Art Unit 3723                                                                                                                                                                                             	June 3, 2022




/JOSEPH J HAIL/           Supervisory Patent Examiner, Art Unit 3723